In this matter following receipt of complaints regarding the conduct of Arthur A. Meyer, this court conducted an investigation, and thereafter the Attorney General filed a complaint against Arthur A. Meyer seeking disciplinary action by reason of the allegations therein contained. For a considerable period of time Meyer could not be located, but it was finally ascertained that he was in the State Hospital at Warm Springs, Montana, by virtue of a voluntary commitment executed by him.
Service of the complaint was effected upon him there, and the court has been advised by his counsel that Meyer is suffering from a depressed state of mind and that he will require treatment over an extended period of time; that certain treatment is not available at the State Hospital and Meyer will have to secure private care; that his counsel is concerned as to whether Meyer is rational enough to understand the pending proceeding.
In view of the charges contained in the complaint on file herein, his present residence, and the representations made to this court, it is clear that Arthur A. Meyer should no longer be permitted to engage in the practice of law;
*168NOW THEREFORE, IT IS HEREBY ORDERED that the license of Arthur A. Meyer to engage in the practice of law be, and it hereby is, suspended until the further order of the court.
MR. CHIEF JUSTICE JAMES T. HARRISON and MR. JUSTICES DOYLE, CASTLES, and JOHN C. HARRISON concur.